          Case 1:18-cr-00061-NONE-SKO Document 47 Filed 12/02/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00061-NONE-SKO
12                                Plaintiff,             STIPULATION TO CONTINUE SENTENCING
                                                         HEARING; FINDINGS AND ORDER
13                          v.
                                                         DATE: December 3, 2020
14   ARMANDO CASTILLO,                                   TIME: 10:00 a.m.
                                                         COURT: Hon. Dale A. Drozd
15                                Defendant.
16

17          This case is set for sentencing on December 3, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California until further

19 notice. This General Order was entered to address public health concerns related to COVID-19.

20 Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency under 18
21 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

22 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
                1
23 May 1, 2020.

24          Although the General Order addresses the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPLUATION AND PROPOSED ORDER                     1
30
           Case 1:18-cr-00061-NONE-SKO Document 47 Filed 12/02/20 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 3 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 5 orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

11 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

12 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPLUATION AND PROPOSED ORDER                     2
30
          Case 1:18-cr-00061-NONE-SKO Document 47 Filed 12/02/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                   STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for sentencing on December 3, 2020.

 7          2.     By this stipulation, defendants and government now move to continue the sentencing

 8 hearing until February 11, 2021.

 9          3.     The parties agree and stipulate, and request that the Court find the following:

10                 a)      Counsel for the government has a medical procedure scheduled for December 2,

11          2020 with a follow up appointment scheduled for December 3, 2020 – the date currently set for

12          the sentencing hearing.

13                 b)      Counsel for defendant and the defendant do not object to the continuance.

14                 c)      In addition to the public health concerns cited by General Order 611 and

15          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

16          this case because Counsel or other relevant individuals have been encouraged to telework and

17          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

18          contact should the hearing proceed.

19                 d)      Based on the above-stated findings, the ends of justice served by continuing the

20          case as requested outweigh the interest of the public and the defendant in the matter being heard

21          on the date presently set.

22          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

23 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

24 must commence.

25          IT IS SO STIPULATED.

26
27

28

      STIPLUATION AND PROPOSED ORDER                     3
30
         Case 1:18-cr-00061-NONE-SKO Document 47 Filed 12/02/20 Page 4 of 4

     Dated: December 1, 2020                    MCGREGOR W. SCOTT
 1                                              United States Attorney
 2
                                                /s/ LAUREL J. MONTOYA
 3                                              LAUREL J. MONTOYA
                                                Assistant United States Attorney
 4

 5   Dated: December 1, 2020                    /s/ TODD J. HILTS
                                                TODD J. HILTS
 6
                                                Counsel for Defendant
 7                                              ARMANDO CASTILLO

 8

 9
10                                       ORDER

11 IT IS SO ORDERED.

12     Dated:   December 1, 2020
                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPLUATION AND PROPOSED ORDER         4
30
